Case: 15-14267       Date Filed: 11/23/2016      Page: 1 of 2


                                                                      [DO NOT PUBLISH]

                 IN THE UNITED STATES COURT OF APPEALS

                            FOR THE ELEVENTH CIRCUIT
                              ________________________

                                    No. 15-14267
                              ________________________

                           D.C. No. 3:09-cv-01169-TJC-PDB

SCOTT MONACO,
BRIAN NICHOLSON, et al.,
                                                                       Plaintiffs-Appellants,

                                            versus

CITY OF JACKSONVILLE,
A Florida municipality,

                                                                       Defendant-Appellee.

                              ________________________

                      Appeal from the United States District Court
                          for the Middle District of Florida
                            ________________________

                                   (November 23, 2016)

Before ED CARNES, Chief Judge, ANDERSON, Circuit Judge, and
ROSENBERG,* District Judge.




__________
*Honorable Robin L. Rosenberg, United States District Judge for the Southern District of
Florida, sitting by designation
              Case: 15-14267     Date Filed: 11/23/2016   Page: 2 of 2




PER CURIAM:

      We have had the benefit of oral argument, and have carefully reviewed the

briefs of the parties and relevant parts of the summary judgment record. We

conclude that the judgment of the district court should be affirmed on the basis of

the excellent and comprehensive opinion of the district court rendered on

September 30, 2014.

      AFFIRMED.




                                          2